NUMBER 13-09-00306-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


               IN RE: EUSEBIO ROBERTO MORALES CARRILLO


                           On Petition for Writ of Mandamus
                            and Motion for Emergency Stay


                              MEMORANDUM OPINION
                    Before Justices Rodriguez, Garza, and Vela
                        Memorandum Opinion1 Per Curiam
        Relator, Eusebio Roberto Morales Carrillo, filed a petition for writ of mandamus with

this Court in which he alleges that on June 3, 2009, respondent, the Honorable Roberto

“Bobby” Flores, Presiding Judge of the 139th District Court of Hidalgo County, Texas,

abused his discretion by entering an order compelling the deposition of expert Eusebio

Roberto Morales Carrillo at 10:00 a.m. on June 5, 2009 at the Law Offices of Mark A.

Cantu, 1300 N. 10th Street, McAllen, Texas. Relator’s petition for writ of mandamus asks

this Court to order the Respondent to modify the June 3, 2009 order, to provide that the

deposition of relator be taken in Reynosa, Mexico.


        1
         See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”).
       In addition, relator has filed a motion for emergency stay asking this Court to order

a stay of the scheduled deposition until further consideration of the original proceeding by

this Court.

       This Court subsequently learned that the parties had cancelled the deposition that

is the subject of the complained of order. Accordingly, the order before the court is moot.

       The petition for writ of mandamus and motion for emergency stay are hereby

DISMISSED AS MOOT. See TEX . R. APP. P. 52.8(a).



                                                 PER CURIAM



Memorandum Opinion delivered and
filed on the 5th day of June, 2009.




                                             2